Order entered September 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00422-CR

                                 ARACELY MEZA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00230-U

                                            ORDER
       Before the Court is court reporter Sasha Brooks’s September 6, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before October 8, 2018.


                                                        /s/   LANA MYERS
                                                              JUSTICE